Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joshua Smith on 01/13/2021.

The application has been amended as follows: 
In claim 23, line 5, after “the at least one analyzer of the plurality of analyzers”, delete “is” and insert –comprising at least one processor--;
Claims 25-26, non-elected without traverse, have been canceled without prejudice to filing a divisional application.


Response to Amendment
The Amendment filed 12/20/2021 has been entered. With regard to the examiner’s amendment, claims 1 and 3-24 remain pending in the application.  Applicant’s amendments to the Claims and Drawings have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 07/22/2021.   


Reasons for Allowance

Claims 1 and 3-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of Hanawa et al. (JP 2006017600 A, hereinafter “Hanawa”) fails to teach obtaining second quality control information obtained by measuring a plurality of specimens by the at least one analyzer, wherein obtaining the second quality control information comprises obtaining statistical information from the at least one analyzer, obtained by statistical processing by the at least one analyzer of a plurality of measurement results which are obtained by measuring the plurality of specimens by the at least one analyzer (as elaborated by applicant on pages 12-13 of Remarks).
A reference Mimura et al. (US 20070217949 A1) teaches a support center connected to each analyzer located in each hospital through a network line (abstract) and teaches that information is mutually transmitted and received among the analyzers and support center (paragraphs [0065]-[0066]), wherein the information comprises the result of statistical processing, an average value of sensitivity, and standard deviation (paragraphs [0066]-[0077]). However, Mimura fails to teach obtaining statistical information from the at least one analyzer, 
	A reference Howes et al. (US 20130080082 A1) teaches a flow cytometer network (abstract) and that analysis data from flow cytometers after the flow cytometers have analyzed sample data after an experiment are stored in a flow cytometer data center (paragraph [0022]). However, Howes fails to teach statistical processing by the at least one analyzer of a plurality of measurement results which are obtained by measuring the plurality of specimens by the at least one analyzer.
	None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically obtaining second quality control information obtained by statistical processing by the at least one analyzer of a plurality of measurement results which are obtained by measuring the plurality of specimens by the at least one analyzer. Thus, claim 1 is deemed allowed. Claims 3-22 are deemed allowed for their dependency on claim 1. 
	Claims 23-24 are deemed allowed for similar reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798